Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 18, 19 and 20.
Claim 1 recites a sub-assembly for an electronic vapor provision system comprising: a source of liquid for vaporization; and a vaporizer for vaporizing a portion of the liquid for inhalation by a user, the vaporizer comprising: a wick component, and an electrical heating element comprising a metallic wire embedded in the wick component so that at each cross-sectional position along the wire, the material of the wick component is in contact with the wire around its full circumference. wherein the wick component is a sheet of a porous electrically-insulating material and is arranged to wick liquid from the source of liquid to a surface of the wick component adjacent to the embedded electrical heating element for vaporization.
Claim 18 recites a method of making a vaporizer for an electronic vapor provision system, the method comprising: forming an electrically conductive heating element from a metallic wire; arranging powdered ceramic material around the heating element in a desired shape for a wick component; and sintering the ceramic material to form a porous ceramic wick component with the heating element embedded therein such that at each cross-sectional position along the wire, the material of the wick component is in contact with the wire around its full circumference.  
Claim 19 recites a method of making a vaporizer for an electronic vapor provision system, the method comprising: forming an electrically conductive heating element from a metallic wire; arranging the heating element between a first layer and a second layer of sheet porous electrically-insulating material; and bonding the first layer and the second layer together to form a porous wick component with the heating element embedded therein such that at each cross-sectional position along the wire, the material of the wick component is in contact with the wire around its full circumference.
Claim 20 recites an electronic vapor provision device comprising: a reservoir for source liquid; and 5Application No. 16/096,554 a vaporization chamber adjacent the reservoir in which source liquid can be vaporized, the vaporization chamber housing a vaporizer comprising: a porous ceramic wick component, and a metallic heating element comprising a metallic wire embedded in the wick component such that at each cross-sectional position along the wire, the material of the wick component is in contact with the wire around its full circumference, and connectable to a battery in the electronic vapor provision device; wherein two ends of the wick component pass through apertures in walls of the vaporization chamber to suspend the vaporizer across the vaporization chamber, the two ends penetrating into the reservoir to absorb source liquid and transport the source liquid to the heating element by capillary action through pores in the wick component which closest cited prior art of Sonen (KR 200470732), Macko (US 2014/023824), Meyer (US 7,263,28) or Fukazawa (US 4,449,039) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/19/2022